Citation Nr: 1624837	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO. 14-35 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1951 to April 1953. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decisions issued by RO. 

The Veteran testified before the undersigned in a May 2016 hearing at the RO. The undersigned noted the issue on appeal and engaged in a colloquy with the Veteran toward substantiation of the claim. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97  (2010). A transcript of the hearing is included in the electronic claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

A bilateral hearing loss disability was incurred in service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss disability are met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). The VCAA applies to the instant claim. In light of the favorable decision with regard to the claims, no further discussion of the duties to assist and notify is necessary.

Service Connection - Bilateral Hearing Loss 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic disease of the nervous system, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). As noted, organic disease of the nervous system (e.g., sensorineural hearing loss) are chronic diseases. 38 U.S.C.A. § 1101. Therefore, section 3.303(b) is potentially applicable.

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).

Specific to claims of service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2015).

The Veteran asserts that noise exposure from artillery fire (90 mm anti-aircraft guns and 75 mm machine guns) without the use of hearing protection in service caused his bilateral hearing loss disability.

The Veteran's April 1951 enlistment examination showed that whispered voice testing was 15/15 bilaterally. Audiometric testing was not performed. Similarly, the April 1953 separation examination showed that whispered voice testing was 15/15 bilaterally. Audiometric testing was not performed. The Veteran's DD Form 214 shows that his military occupational specialty was ordnance man. His most significant duty assignment was serving in a heavy gun battalion. The Board finds that the Veteran experienced noise exposure during service. 

Although the Veteran was not specifically diagnosed with a hearing loss disability of either ear in active service, such is not required. See 38 C.F.R. § 3.303(d) (providing service connection may be granted for any disease diagnosed after service when the evidence establishes in-service incurrence); Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (holding that service connection is not precluded for hearing loss which first met VA's definition of disability at 38 C.F.R. § 3.385 after service).

The report of a September 2012 private facility audiogram reflects that on audiometric testing, the pure tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
45
55
65

75
LEFT
60
60
70

80

Thus, he demonstrated bilateral hearing loss disability for VA purposes. The diagnosis was mild to moderate sensorineural hearing loss for the ears, bilaterally.

In an April 2013 treatment statement, the Veteran's treating physician, noting the findings of the September 2012 private facility audiogram, reported that the Veteran had long required amplifying equipment to hear his television in a quiet room. The physician stated that since at least approximately 1995, he had to shout in order to effectively communicate with the Veteran. Noting the Veteran's military noise exposure, the physician opined that the Veteran's service noise exposure was the proximate and adequate cause of his hearing loss.

The report of October 2013 VA examination reflects that on audiometric testing, the pure tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
50
55
60
65
70
LEFT
55
60
60
75
75

Speech audiometry revealed speech recognition ability of 64 percent in the right ear and 60 percent in the left ear. Thus, he demonstrated bilateral hearing loss disability for VA purposes. The diagnosis was sensorineural hearing loss for the ears, bilaterally. The audiologist opined that the Veteran's hearing loss disability was not caused by or a result of an event in military service. The audiologist noted that the Veteran's April 1953 separation examination showed that whispered voice testing was 15/15 bilaterally and there were no complaints of hearing loss or ear problems.  The audiologist noted the 59 year gap history between discharge from service and the first documented record of hearing loss disability and reported that the Veteran had a history of occupational noise exposure. 
  
In a November 2013 addendum, the audiologist opined that it was less likely than not that the Veteran's claimed hearing loss disability was incurred in or caused by the claimed in-service injury, event or illness. The audiologist explained that the claims file was carefully reviewed, specifically noting review of the report of the non-VA ENT physician. However, the audiologist reiterated that the Veteran's April 1953 separation examination showed that whispered voice testing was 15/15 bilaterally and there were no complaints of hearing loss or ear problems; that there was a 59 year gap history between discharge from service and the first documented record of hearing loss disability; and, that the Veteran had a history of occupational noise exposure. To that end, the audiologist reported that review of the report from the private ENT physician did not change her opinion from the October 2013 report of VA examination (i.e., the Veteran's hearing loss disability was not caused by or a result of an event in military service).

The Board has considered the October 2013 VA opinion (and November 2013 addendum) in which the audiologist opines that the Veteran's hearing loss disability was not caused by or a result of an event in military service. That opinion was based in part on a finding that the Veteran did not having hearing complaints or documentation of hearing loss disability until 2012, a 59-year gap between discharge and complaints of hearing loss. The audiologist also indicates that post-service occupational noise exposure may have been the cause of the Veteran's hearing loss disability. However, the Veteran has consistently stated (and testified) that he has had hearing difficulties since service, acknowledging that he did not keep records of it or seek treatment for it because he had family and colleagues to assist him in his day-to-day functions. 

After his wife suffered injury and he became her primary caregiver his hearing loss difficulties reached a critical point because it became imperative that he address his hearing difficulties so that he could provide effective care for her. Additionally, the Veteran refuted that he had any occupational noise exposure without use of hearing protection. Further, the Board notes that in an April 2013 statement, the Veteran's treating physician reported that the Veteran had a long history of requiring amplification to hear his television in a quiet room and that he, personally, had a long history (well before 2012) of having to shout in order to effectively communicate with the Veteran because of his hearing loss issues. The physician, noting the Veteran's military noise exposure (from 90 mm anti-aircraft guns and 75 mm machine guns), opined that the Veteran's service noise exposure was the proximate and adequate cause of his hearing loss.

Accordingly, the Board finds the evidence to be in relative equipoise in showing that the Veteran's current hearing loss disability had its clinical onset due to acoustic trauma sustained in service. In such cases, reasonable doubt is resolved in the Veteran's favor and service connection for a bilateral hearing loss disability is warranted.


ORDER

Service connection for bilateral hearing loss disability is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


